DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 2017/0074596).
Wang et al. shows a cycling heat dissipation module configured to dissipate heat generated from a heat source 200, the cycling heat dissipation module comprising:  an evaporator 110 having an outlet (at the left side of the evaporator, see Fig. 9) and an inlet (at the right side of the evaporator, see Fig. 9); and a piping 120 connected to the outlet and the inlet of the evaporator to form a loop, a working fluid F2 filled in the loop, wherein the working fluid in the liquid-state is transformed into vapor-state by absorbing heat in the evaporator and flows out of the evaporator through the outlet [0048], the piping having a heat-blocking segment (section R3 of plate 640; because the section R3 absorbs heat from the heat source and prevents heat from escaping to other parts of the module, the section segment R3 is a heat-blocking segment) and a condensing segment R4, wherein the heat-blocking segment is disposed between the outlet and the condensing segment (see Fig. 9), and the working fluid in the vapor-state is transformed into liquid-state by dissipating heat in the condensing segment and flows into the evaporator through the inlet (see Fig. 9 and [0048]).  Regarding claim 3, because the plate 640 and thus the segment R3 covers the evaporator (see Fig. 9), the heat-blocking segment is at a higher position relative to the evaporator.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0074596).
Since Wang et al. already discloses a heat-blocking segment, the addition of a heat-blocking material covering the heat-blocking segment would have involved a mere redundancy of essential working parts of a device, which is generally recognized as being within the level of ordinary skill in the art and the device will still carry out its intended tasks with the modification.
Allowable Subject Matter
6.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Agostini, Schulenberg, Shimazu, and Wang (US 2018/0196337) are pertinent to the Applicant’s invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763